Citation Nr: 1034740	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
chondromalacia patella of the right knee.  

2. Entitlement to a rating higher than 10 percent for 
chondromalacia patella of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1981 to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in July 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's record.

The claim is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  


REMAND

In March 2010, the Veteran testified that his service-connected 
right knee disability and service-connected left knee disability 
increased in severity since his last VA examination in July 2008.  
He stated that one of his biggest problems is instability. As the 
evidence suggests a material change in the disabilities, 
reexamination is needed under 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected right knee disability 
and the service-connected left knee 
disability.  



The examiner is asked to describe the range 
of motion in each knee in degrees of flexion 
and extension using a goniometer and any 
functional loss due to pain or painful motion 
as well as weakness, fatigability, swelling, 
atrophy, flare-ups, or repetitive use.  Any 
additional functional loss should be 
expressed in terms of additional limitation 
of flexion or extension.  

The examiner is also asked to test for 
recurrent subluxation or lateral instability. 

The claims folder should be made available to 
the examiner for review. 

2.  After the above development is completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


